DETAILED ACTION
Status of Claims
This action is in reply to the communication(s) filed on 26 March 2020.
Claims 1-20 are currently pending.
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted was/were considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) based upon an application filed in Japan on 18 April 2019. The claim for priority cannot be based on said application because the subsequent nonprovisional or international application designating the United States was filed more than twelve months thereafter and no petition under 37 CFR 1.55 or request under PCT Rule 26bis.3 to restore the right of priority has been granted.


 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner note: the following 112(f) invocations have been identified by the Office:
A. “pressure detection section”; Claims 1-20: 
see reference character number 110, 120, 130, 140, 150, the corresponding structure comprises at least one pressure detection element which transmit the measured pressure value to the external server; said pressure detection elements (also see below) comprise a pressure gauge, or an equivalent structure, see  paragraphs [0031-32, 35-36, 40, 43-45, 52-54, 60, 67-70, 98-108], FIGS. 1-7.
B. "pressure detection element"; Claims 1-20: 
see reference character number 110, 120, 130, 140, 150, the corresponding structure comprises at least one pressure gauge which transmits the measured pressure value to the external server (part of the arithmetic device, see below); said pressure detection elements comprise a pressure gauge, or an equivalent structure, see  paragraphs [0031-32, 35-36, 40, 43-45, 52-54, 60, 67-70, 98-108], FIGS. 1-7.
C. "arithmetic device"; Claims 1-20: 
see reference character numbers 12, 24, 25, 200, 202, 203, the corresponding structure is an external server 12, 200 configured to perform arithmetic processing for the deposition state of the deposition substance based on the received pressure value, and a storage section 25, 203 storing the deposition estimation program and the gas pressure-deposition state table. The external server 12, 200 is an arithmetic processing device including a processing device such as a CPU or a FPGA, a communication section 201, an estimation section 202, a storage section 203, and network 300 or local network, or the internet;  or an equivalent structure(s), see paragraphs [0028, 32, 75, 95, 100, 104-115, 121-123], FIGS. 2, 7.
 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In combination with the other structures required by the independent claims, the inclusion of:
an arithmetic device configured to perform arithmetic processing for a state of a deposition substance in the gas flow path based on the gas pressure detected by the pressure detection section;
was not found or fairly taught by prior art and differentiated the claims from the closest prior art to Ohno et al (US 4975168 A), Sakamoto et al (US 7751921 B2), or Yamauchi (US 6416290 B1).
The Examiner notes, Ohno et al is considered the closest prior art, but does not teach an arithmetic device configured to perform arithmetic processing for a state of a 
Further, it appears there would be no reason to modify the prior art without the benefit of Applicant's disclosure and impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567.  The examiner can normally be reached on Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745                     



/WOODY A LEE JR/Primary Examiner, Art Unit 3745